Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed June 22, 2020 is acknowledged.  Claims Claims 1-14 are deleted. Claims 15-28 are added. Now, Claims 15-28 are pending. 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 15-28 are rejected under 35 U.S.C. 103 as being obvious over Huang (US 2007 0129528) in view of Richter (US 2012 0220717).
	For Claims 15, 17-22 and 24-26, Huang discloses a moisture curable alkoxysilane-containing polyurethane obtained by a process comprising reacting a polyisocyanate, a polyol, and an isocyanato-containing alkoxysilane or a Zerewitinoff-active H-containing alkoxysilane (e.g., N-isobutylaminopropyltrimethoxysilane) in the presence of a tin catalyst containing Sn-C bonds. ([0012]-[0023]) Huang is silent on the presently claimed cyclic tin catalyst. However, Richter teaches the use of a cyclic tin catalyst (e.g., 1,1-dibenzoyl-3,3,7,7-tetramethyl-5-n-octyl-5-aza-2,8-dioxa-1-stannacyclooctane, etc.) for preparing polyurethanes. The motivation is to afford a polyurethane devoid of a toxic tin catalyst containing Sn-C bonds. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ Richter’s cyclic tin catalyst in Huang’s process with expected success. ([0008]-[0045] and Table 1) For Claim 16, the reaction temperature is exemplified in Example 1. Huang is silent on the presently claimed reaction time. However, the reaction time would affect the extent of reaction. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to carry out the reaction for whatever time through routine experimentation in order to achieve a desired extent of reaction. Especially, Applicant does not show the criticality of such a time. For Claim 23, Huang further teaches the use of a silanol condensation catalyst for curing the alkoxysilane-containing polyurethane. ([0020] and [0032]) For Claim 27, since the prior art’s cured polymer renders the presently claimed one obvious, the presently claimed properties compared to a comparative polymer would have been expected. For Claim 28, Huang further discloses a sealant, an adhesive or a coating derived from the alkoxysilane-containing polyurethane. ([0011])

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 31, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765